DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 27-28 and 31-39) in the reply filed on April 14th, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be obvious to look towards Abou-Nemeh as a composition as a fertilizer (Applicants remarks pg. 6); and that Applicant’s claims are directed towards two different components, and that Abou-Nemeh in its broadest sense discloses an aqueous composition that is not two components (Applicant remarks pgs. 6-7).  This is not found persuasive because Abou-Nemeh discloses a zinc ethanolamine phosphate, a manganese ethanolamine phosphate, an iron ethanolamine phosphate, a chromium ethanolamine phosphate, and a calcium ethanolamine phosphate (Para [0024]). The present invention lacks unity because the technical feature is not a special technical feature of “an aqueous composition for use as an ammonium-free fertilizer comprising an alkanolamine salt of phosphoric acid and at least an alkanolamine metal complex, wherein the at least alkanolamine metal complex is not a metal alkanolamine phosphate complex selected from the group of zinc ethanolamine phosphate complex, manganese ethanolamine phosphate complex, iron ethanolamine phosphate complex, chromium ethanolamine phosphate complex, and calcium ethanolamine phosphate complex” because it does not make a contribution over the prior art, where Abou-Nemeh discloses an aqueous composition that comprises an alkanolamine phosphate metal complex that includes non-limiting examples of metal ions that include, at least, copper ions and cobalt ions (Para [0024]). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-23, 29, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 14th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-28, 31-34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szewczyk et al (US20180116214A1, hereinafter referred to as Szewczyk) in view of Scott et al. (US9938201B1, hereinafter referred to as Scott).
Regarding claim 27, Szewczyk discloses a method of using an aqueous composition comprising (Abstract, adjuvant for agrochemicals; see Claim 1):
providing an aqueous composition (Para [0017], stable oil water emulsion)  comprising an alkanolamine salt of phosphoric acid (Para [0017], phosphate diethanolamine salts of C12-14 polyethoxylated alcohol)  and
using the aqueous composition as a fertilizer (Para [0017], performance as a plant fertilizer).
Szewczyk discloses use of zinc fertilizer in chelated form in combination with the phosphate diethanolamine salt of polyethoxylated alcohol (Para [0017]). However, Szewczyk does not expressly disclose an alkanolamine metal complex. Scott discloses an adjuvant for an agriculture composition (Col. 2 ln. 66-67). Furthermore, Scott discloses a monoethanolamine chelated zinc (Col. 5 ln. 44-46). One having ordinary skill in the art would have been motivated to include an alkanolamine zinc complex, where “zinc is bound with an organic amine (i.e., monoethanolamine) in order to prevent salts (e.g., phosphate salts) commonly found in agricultural chemicals from converting [the] zinc ions to an unusable, insoluble solid. Chelation of zinc may further prevent fouling of spray equipment” (Col. 4 ln. 3-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide zinc in a chelated form with monoethanolamine to prevent the phosphate salt from converting the microelement zinc into an unusable, insoluble solid.
Regarding claim 28, Szewczyk discloses wherein the aqueous composition is applied by spraying onto soil, injecting into the soil, banding, incorporation into a seedbed during drilling, via fertigation or hydroponics systems, by foliar application, or by seed coating (Abstract; Para [0005], adjuvant for soil or foliar applied agrochemicals…applied on the leaves in the form of spraying of plants).
Regarding claim 31, Szewczyk discloses use of zinc fertilizer in chelated form in combination with the phosphate diethanolamine salt of polyethoxylated alcohol (Para [0017]). However, Szewczyk does not expressly disclose that the zinc complex is comprised of an alkanolamine.(i.e., monoethanolamine). However, Scott discloses a monoethanolamine chelated zinc (Col. 5 ln. 44-46). One having ordinary skill in the art would have been motivated to include an alkanolamine zinc complex, where “zinc is bound with an organic amine (i.e., monoethanolamine) in order to prevent salts (e.g., phosphate salts) commonly found in agricultural chemicals from converting [the] zinc ions to an unusable, insoluble solid. Chelation of zinc may further prevent fouling of spray equipment” (Col. 4 ln. 3-10).
Regarding claim 32, as discussed above in the rejection of claim 27, Szewczyk discloses a phosphate diethanolamine salt of C12-14 polyethoxylated alcohol (Para [0017]). 
Regarding claim 33, as discussed above in the rejection of claim 27, Szewczyk discloses the use of an ethoxylated alkyl amines (Abstract; Para [0017]). Although, Szewczyk discloses the use of an ethoxylated alkyl amine such as a diethanolamine (Para [0017]), use of diethanolamine is one example of the various compounds that ethoxylated alkyl amines include, more specifically, mono-ethanolamine is an example of ethoxylated alkyl amine. Emphasis added. One having ordinary skill in the art would understand that ethoxylated alkyl amines includes a mono-ethanolamine. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a mono-ethanolamine can be used as the alkanolamine of the phosphoric salt alkanolamine compound. Regarding claim 34, as discussed above in the rejection of claim 33, Szewczyk discloses the use of use of an ethoxylated alkyl amine and a phosphoric salt (Para [0017]), where the ethoxylated alkyl amine includes a mono-ethanolamine. It would be obvious to one having ordinary skill in the art that an ethoxylated alkyl amine and a phosphate salt are added in at least a 1:1 molar ratio. One having ordinary skill in the art would have look towards Szewczyk, where “adjuvant according to the invention is the use with foliar applied agrochemicals in order to acidify the spray liquid and to prevent hydrolytic degradation of pesticides, especially fungicides and insecticides…to improve penetration of biologically active substances into plant cells” (Para [0020]). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to look towards Szewczyk to utilize an ethoxylated alkyl amine and a phosphate salt in at least a 1:1 molar ratio to acidify the spray liquid and to prevent hydrolytic degradation of pesticides, especially fungicides and insecticides…to improve penetration of biologically active substances into plant cells.
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Regarding claim 35, wherein the P2O5 content of the composition ranges from 5 to 40 weight% (w/w), relative to the total weight of the aqueous composition (Para [0014], 10-80wt%, preferably 20wt%...of phosphoric acid esters).
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Regarding claim 36, as discussed above in the rejection of claim 27, Szewczyk discloses use a micronutrient chelated zinc fertilizer (Para [0019]). However, Szewczyk does not expressly disclose the use of binding the zinc to ethanolamine. Scott discloses a monoethanolamine chelated zinc (Col. 5 ln. 44-46). One having ordinary skill in the art would have been motivated to include an alkanolamine zinc complex, where “zinc is bound with an organic amine (i.e., monoethanolamine) in order to prevent salts (e.g., phosphate salts) commonly found in agricultural chemicals from converting [the] zinc ions to an unusable, insoluble solid. Chelation of zinc may further prevent fouling of spray equipment” (Col. 4 ln. 3-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide zinc in a chelated form with monoethanolamine to prevent the phosphate salt from converting the microelement zinc into an unusable, insoluble solid.
Regarding claim 37, Szewczyk discloses the use of zinc. However, Szewczyk does not expressly disclose comprising one or more selected from calcium, magnesium, sulphur, sodium, copper, iron, manganese, molybdenum and boron. However, Scott discloses an adjuvant composition that where other micronutrients in combination with zinc include, boron, copper, iron, manganese, molybdenum, magnesium, and calcium (Col. 3 ln. 53-57). One having ordinary skill in the art would have been motivated to look towards Scott to optimize the product of use to include other micronutrients where “the disclosed adjuvant compositions…may be applied during or after planting to promote the growth of the plant root system” (Col. 7 ln. 18-23).
Therefore, it would have been obvious to one having ordinary skill in the art to look towards Scott to optimize the product of use to include other micronutrients to promote the growth of the plant root system.
Regarding claims 38 and 39, as discussed above in the rejection of claim 34, Szewczyk discloses the use of use of an ethoxylated alkyl amine and a phosphoric salt (Para [0017]). It would be obvious to one having ordinary skill in the art that an ethoxylated alkyl amine and a phosphate salt are added in at least a 1:1 molar ratio. As discussed above in the rejection of claim 33, ethoxylated alkyl amine includes mono-ethanolamine. One having ordinary skill in the art would have been motivated to look towards Szewczyk to use an “adjuvant according to the invention is the use with foliar applied agrochemicals in order to acidify the spray liquid and to prevent hydrolytic degradation of pesticides, especially fungicides and insecticides…to improve penetration of biologically active substances into plant cells” (Para [0020]). Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to look towards Szewczyk to use an ethoxylated alkyl amine and a phosphate salt in at least a 1:1 molar ratio to acidify the spray liquid and to prevent hydrolytic degradation of pesticides, especially fungicides and insecticides…to improve penetration of biologically active substances into plant cells.
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731